Taliaferro. J.
Upon information laid against them in the First District Court of New Orleans, the defendants severally entered into recognizances, to answer before that court a charge of assault and battery preferred against them. The Court afterwards, perceiving that the offence charged was committed in the parish of Jefferson, transferred the proceedings to the District Court of that parish. The accused parties, failing to appear in that court, the district attorney of that district caused them and their sureties to be called on their recognizances, and took judgments on the several bonds as forfeited. From one of these judgments, the one rendered against the defendant, Green, and E. H. Summers, his surety in solido, for the sum of five hundred dollars, Summers, the surety, has appealed.
The defence is, that no forfeiture of the bond has arisen; that the condition of the bond was for the appearance of the accused before tbe First District Court of New Orleans, and not for his appearance before the District Court of the parish of Jefferson.
The defence must prevail.
It is therefore ordered, adjudged and decreed that the judgment of the District Court be annulled, avoided and reversed. It is further ordered, that judgment be rendered in favor of the defendant.